         Case 1:16-cv-06525-PKC-JLC Document 436 Filed 12/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 CASEY CUNNINGHAM, et al.,

                         Plaintiffs,                  No. 1:16-CV-06525-PKC

 v.
                                                     NOTICE OF PLAINTIFFS’
 CORNELL UNIVERSITY, et al.                          UNOPPOSED MOTION FOR FINAL
                                                     APPROVAL OF CLASS SETTLEMENT
                         Defendants.


      Please take notice that, upon the accompanying Memorandum of Law, dated December 8,

2020, Plaintiffs Casey Cunningham, Charles E. Lance, Stanley T. Marcus, Lydia Pettis, and Joy

Veronneau will move this Court before the Honorable P. Kevin Castel, at the Daniel Patrick

Moynihan United States Courthouse for the Southern District of New York, 500 Pearl Street,

Courtroom 11D, New York, New York 10007, on December 22, 2020 at 2:00 p.m., for an order

granting final approval of a class action settlement pursuant to Federal Rule of Civil Procedure

23(e).

December 8, 2020                                    Respectfully Submitted,

                                                    /s/ Joel D. Rohlf
                                                    SCHLICHTER BOGARD & DENTON LLP
                                                    Andrew D. Schlichter, Bar No. 4403267
                                                    Jerome J. Schlichter*
                                                    Heather Lea*
                                                    Joel D. Rohlf*
                                                    100 South Fourth Street, Suite 1200
                                                    St. Louis, Missouri 63102
                                                    (314) 621-6115, (314) 621-5934 (fax)
                                                    aschlichter@uselaws.com
                                                    jschlichter@uselaws.com
                                                    hlea@uselaws.com
                                                    jrohlf@uselaws.com
                                                    *Admitted pro hac vice
                                                    Counsel for Plaintiffs

                                                1
      Case 1:16-cv-06525-PKC-JLC Document 436 Filed 12/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

    I hereby certify that on December 8, 2020, I electronically filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will automatically send e-mail notification
of such filing to the attorneys of record.


                                                /s/ Joel D. Rohlf
                                                Counsel for Plaintiffs




                                                2
